 In the Matter of COLONIE FIBRE COMPANY, INC.andTEXTILE WORKERSUNION OF AMERICA, CIOandUNITED TEXTILE WORKERS OF AMERICA,AFL, AND LOCAL 446, UNITED TEXTILE WORKERS OF AMERICA, AFL,PARTIES TO THE CONTRACTCase No. 2-C-_-5895.-Decided July 18, 1946Mr. Jack Davis,for the Board.Medwvin & Weiss,of Albany, N. Y., byMr. Nathan M. Medwin,forthe respondent.Mr. Jack Rubenstein,of New York City, for the CIO.Mr. John Braun,of Albany, N. Y., for the AFL.Miss Ruth E. Blie fiield,of counsel to the Board.DECISIONANDORDEROn March 25, 1946,Trial ExaminerJohn H. Eadie issued his Inter-mediate Report in the above-entitled proceeding, finding that therespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the respondent, theAFL, and counsel for the Board filed exceptions to the IntermediateReport and supporting briefs, and the CIO filed a brief in support ofthe Intermediate Report.Pursuant to notice to all parties,oral argu-ment, requested by the respondent and the AFL, was held before theBoard at Washington, D. C., on June 11, 1946.The respondent ap-peared and participated in the argument.The Board has reviewedthe rulings made by the Trial Examiner at the hearing and finds thatno prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Intermediate Report, the exceptionsand briefs of the parties, and the entire record in the case, and herebyadopts the findings, conclusions, and recommendations of the TrialExaminer, except as hereinafter modified.The TrialExaminerfound that the discharges of Blais and Blair,pursuant to the terms of the 1945 maintenance-of-membership con-tract between the AFL and the respondent, were discriminatory, in-* In a Supplemental Decision,the Boardamended this Decisionand Ordernunc protuneas of July 18, 1946,by strikingthe fifth and sixth paragraphs and substituting newmaterial therefor.SeeMatter of Colonie Fibre Company,Inc.,71 N. L. R. B. 354.69 N. L.R. B., No. 74.589 590DECISIONS OF NATIONAL LABOR RELATIONS BOARDasmuch as the respondent knew that the AFL's demands for the dis-charge of these employees were based in part upon their union activityon behalf of a rival union during an appropriate period when a ques-tion concerning representation existed.The Trial Examiner deemedit unnecessary to pass upon the contentions of counsel for the Boardthat the maintenance-of-membership clause in the 1945 contract wasinvalid because of its retroactivity and that the discharges of Blais andBlair were discriminatory because neither the respondent nor theAFL afforded them opportunity to establish themselves as membersin good standing of the AFL.All parties have filed exceptions to thefailure of the Trial Examiner to rule upon these two contentions.In March 1944, the respondent and the AFL entered into a collectivebargaining contract for a term ending March 14,1945, which contained,inter alia,a maintenance-of-membership clause, effective 15 days afterAugust 28, 1944.On January 8, 1945, in accordance with the pro-visions of a renewal clause in the contract, the respondent was notifiedby letter of the AFL's desire to negotiate a new agreement.About thesame time, the CIO commenced its organizational campaign in theplant, requested recognition later in January, and subsequently filedwith the Board a petition for investigation and certification of repre-sentatives.Pursuant to a Decision and Direction of Election issuedby the Board, an election was conducted on May, 11, 1945, which waswon by the AFL. On May 23, 1945, the respondent and the AFLentered into a second contract, containing a maintenance-of-member-ship clause identical with that in the previous contract.Thus, thecontract executed on May 23, 1945, provided that all employees whowere members of the AFL 15 days after August 28, 1944, should, asa condition of employment, remain members in good standing for theduration of the 1945 agreement.Between March 14, 1945, the dateof the expiration of the original contract, and May 23, 1945, the dateof the execution of the second agreement, there was no contract inexistence between the AFL and the respondent.On June 12 and 18,1945, respectively, Blais and Blair, who had severed their connectionwith the AFL and joined the CIO in January, were discharged bythe respondent, pursuant to the demand of the AFL under the main-tenance-of -membership clause of the 1945 contract, for the reason thatthey were no longer members in good standing, having engaged inactivity on behalf of a rival union and failed to pay dues since January1945.While, like the Trial Examiner, we reach the same determinationthat the discharges of Blais and Blair were discriminatory, our find-ing is based on our conclusion that the maintenance-of-membershipclause contained in the second contract between the AFL and the re-spondent is invalid because of its retroactive feature.'From March1In so holding, we are not passing on the validity of the contract as a whole, which,though executed by the parties on May 23, 1945, was made retroactive to March 14, 1945;our finding relates solely to the maintenance-of-membership clause in this contract. COLONIE FIBRECOMPANY, INC.591to May 1945, during the pendency of a question concerning representa-tion, there was no contract in effect between the respondent and theAFL.Yet, upon the resolution of the representation question, a newcontract was executed with its maintenance-of-membership provisionsmade retroactive in effect so as to cover the period during which theAFL's status as the employee representative was in doubt and duringwhich contractual relations had lapsed. If the retroactive effect ofsuch provisions for the period between the termination of the old andthe execution of new contracts should be condoned, a union would beenabled to establish a closed shop for an unreasonable period, indeedfor an indefinitely long time or perhaps even in perpetuity, since theunion could thus require membership in. its organization not only forthe duration of its contracts with an employer but also for the interimperiod between the lapse of the old and execution of the new contracts.Moreover, for us to hold otherwise would incur in employees desirousof changing their bargaining agent at all appropriate time near thetermination of a union-shop contract such fear of subsequent reprisalin the event that their efforts were unsuccessful that they would neverevoke their right in these circumstances to a change of representatives 2We conclude that the maintenance-of-membership clause of the1945 contract, being retroactive in effect to 15 days after August 28,1944, is not within the protection of the proviso to Section 8 (3) ofthe Act 3 and is invalid.Since Blais and Blair were discharged be-cause they were not members in good standing with the AFL, theirdischarges were discriminatory.We find that by discharging Blaisand Blair under the circumstances hereinabove set forth, the re-spondent discriminated against them in regard to the hire and tenureof their employment, discouraged membership in the CIO, encouragedmembership in the AFL, and interfered with, restrained, and coercedits employees in the exercise of the rights guaranteed in Section 7 ofthe Act 41Cf.International Association of Machinists,Tooland Die Makers LodgeNo. 35,etal. V.N. L. R. B.,110 F. (2d) 29 (C. A. D. C.), in which the court stated, "The practice of ante-dating contracts may be legitimate or otherwise according to varying circumstances.What-ever its effect between the parties, rights of third parties should not be affected adversely,particularly when they involve interests so important and controversial as collective bar-gaining and the closed shop.To stamp with judicial approval a practice so questionablewould invite evasion of the statute's intended protections."IThis provision states that nothing in the Act "shall preclude an employer from makingan agreement with a labor organization (not established, maintained, or assisted by anyaction, defined in this Act as an unfair labor practice) to require, as a condition of employ-ment, membership therein, if such labor organization is the representative of the em-ployees as provided in Section 9 (a), in the appropriate collective bargaining unit coveredby such agreement when made."'Although Blais and Blair did not pay dues in the AFL from January through March1945, it is unnecessary to pass on the effect of such non-payment, inasmuch as the originalcontract expired on March 14, 1945, and no demand was made during the period of thiscontract that these employees be discharged for failure to pay dues.Since the mainte-nance-of-membership provision of the 1945 contract was invalid, it is unnecessary for usto determine whether the discharges of Blais and Blair were discriminatory because neitherthe respondent nor the AFL afforded them an opportunity to establish themselves as mem-bers in good standing of the AFL. .592DECISIONS OF NATIONALLABOR RELATIONS BOAR.THE REMEDYHaving found that the maintenance-of-membership clause in thecontract between the respondent and the AFL executed on May 23,1945, is invalid because of its retroactivity, we shall order the re-spondent to cease giving effect thereto for the period from 15 daysafter August 28, 1944, to May 23, 1945, the date of the execution ofthe 1945 contract.ORDERUpon the entire record in the case, and pursuant to Section 10 (c),of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent, Colonic Fibre Company,Inc., Green Island, New York, and its officers, agents, successors, andassigns shall :1.Cease and desist from :(a)Discouraging membership in Textile Workers Union of Amer-ica, CIO, or any other labor organization or encouraging membershipin United Textile Workers of America, AFL, and Local 446, UnitedTextile Workers of America, AFL, or any other labor organization, bydischarging or refusing to reinstate any of its employees, or by dis-criminating in any other manner in regard to their hire or tenure ofemployment, or any term or condition of employment because oftheir failure to maintain membership in a labor organization, exceptinsofar as said conduct is protected by the proviso to Section 8 (3)of the Act.(b)Giving effect to the maintenance-of-membership clause in itscontract with United Textile Workers of America, AFL, and Local446, United Textile Workers of America, AFL, for the period from15 days after August 28, 1944, to May 23, 1945, for the purpose ofdischarging or refusing to reinstate any of its employees, or for thepurpose of in any manner discriminating in regard to their hire andtenure of employment, or any term or condition of employment.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :"(a)Offer to Omer Blais and Charles Blair, Sr., immediate andfull reinstatement to their former or substantially equivalent posi-tions, without prejudice to their seniority and other rights and privi-leges;(b)Make whole Omer Blais and Charles Blair, Sr., for any lossof pay they may have suffered by reason of the respondent's discrimina-tion against them, by payment to each of them a sum of money equalto that which each would normally have earned as wages from the date COLONIE FIBRE COMPANY, INC.593of the respondent's discrimination against them to February 25, 1946,in the case of Omer Blais, and in the case of Charles Blair, Sr., tothe (late of the respondent's offer of reinstatement, less his net earn-ings during slich'periods;(c)Post immediately at its plant at Green Island, New York,copies of the notice attached hereto marked "Appendix A." Copiesof said notice, to be furnished by the Regional Director for the Sec-ond Region, shall, after being duly signed by the respondent's repre-sentative, be posted by the respondent immediately upon receipt thereofand maintained by it for sixty (60) consecutive days thereafter, in con-spicuous places, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by the respond-ent to insure that said notices are not altered. defaced, or covered byany other material;(d)Notify the Regional Director for the Eleventh Region in writ-ing, within ten (10) days from the date of this Order, what stepsthe respondent has taken to comply herewith."APPENDIX A"N oTICE roALT, EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelationsAct, wehereby notify our employees that :WE WILL NOT discourage membership in Textile WorkersUnion ofAmerica, CIO,or any other labor organization, or en-courage membershipinUnited 'T'extileWorkers of America,AFL, andLocal 446, United Textile Workers of America, AFL,or any other labor organization of our employees, by dischargingor refusing to reinstate any of ouremployeesor by discriminatingin any other manner in regard to their hire or tenure of employ-tnent, or any term or condition of their employment because oftheir failure, to maintain membership in a labor organization,except insofar as said conduct is protected by the proviso to Sec-tion 8 (3) of the Act.WE WILLNOT give effect to the maintenance-of-membershipclause in our contractwithUnited Textile Workers of America,AFL, andLocal446, UnitedTextileWorkersof America, AFL,for the period from 15 days afterAugust 28,1944, toMay 23, 1945.WE WILL OFFER to the employees named below immediateand full reinstatement to their former or substantially equivalentpositions without prejudice to any seniority or other rights and701592 --.47-.-vol. 69--39 594DECISIONS OF NATIONAL LABOR RELATIONS BOARDprivileges previously enjoyed, and make them whole for any lossof pay suffered as a result of the discrimination.Omer BlaisCharles Blair, Sr.COLONIE FIBRE COMP_A N 1 , INC.EmployerDated--------------------By--------------------------------(Representative)(Title)NOTE : Any of the above-named employees presently serving in thearmed forces of the United States will be offered full reinstatementupon application in accordance with the Selective Service Act afterdischarge from the armed forces.This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTMr. Jack Davis,for the Board.Medwin &Weiss,of Albany, N. Y., byMr. Nathan 11. Medaoin,for the re-spondent.Mr. Jack Rubenstein,of New York, N. Y., for the CIO.Mr. JohnBraun,of Albany,N. Y., for the AFL.STATEMENT OF THE CASEUpon a second amended charge duly filed by Textile Workers Union of Amer-ica,CIO, herein called the C. I. 0., the National Labor Relations Board, hereincalled the Board, by its Regional Director for the Second Region (New York,New York), issued its complaint dated February 13, 1946, against Colonie FibreCompany, Inc., herein called the respondent, alleging that the respondent hadengaged in and was engaging in unfair labor practices affecting commerce withinthe meaning of Section 8 (1) and (3) and Section 2 (6) and (7) of the -NationalLabor Relations Act, 49 Stat. 449, herein called the Act. Copies of the complaintand notice of hearing were duly served upon the respondent, the C. I. 0., andUnited Textile Workers of America, AFL, and Local 446, United Textile Workersof America, AFL, parties to the contract and together herein called the A. F. L.With respect to the unfair labor practices, the complaint alleged in substance :(1) that the respondent and the A. F. L. executed a collective bargaining contractin 1944, expiring on March 14, 1945, and containing a maintenance of member-ship clause; (2) that on or about May 23, 1945, the respondent and the A. F. L.entered into a collective bargaining agreement containing an identical mainte-nance of membership clause; (3) that between the period from March 14, 1945,and the date of execution of the second contract, there was no collective bargain-ing contract in existence; (4) that the maintenance of membership clause in thesecond contract was invalid in that it required employees who were not membersof the A. F. L. on the date of execution of said contract to have maintained mem-bership in that organization during a period when there had been no contractin effect, (5) that the respondent discharged Omer Blais' and Charles Blair, Sr.,on June 12 and June 20, 1945, respectively, and since the dates of their discharges'Omer Blais is the son of Charles Blair, Sr., and during the hearing was at times re-O rred to as Omer Blair. COLONIE FIBRE COMPANY, INC.595has failed and refused to reinstate them;(6) that said Blais and Blair were notmembers of the A. F. L. on May 23,1945, nor did they become members afterthat date;(7) that the respondent discharged said Blais and Blair withoutfirst affording them an opportunity to join or establish good standing in theA. F. L., nor was such opportunity afforded them by the A. F. L.; (8)that therespondent discharged and refused or failed to reinstate said Blais and Blairfor the reasons that they joined or assisted the C. I. 0. or engaged in otherconcerted activities and that they failed to maintain membership in the A. F. L.during the period from 15 days after August 28, 1944 to May 23,1945; and(9) that by said acts the respondent interfered with, restrained, and coerced itsemployees in the exercise of the rights guaranteed in Section 7 of the Act.The respondent thereafter filed its answer wherein it admitted the allegationsin the complaint as to the nature and extent of the respondent's business, theexecution of the collective bargaining contracts with the A.F. L. and the dis-charges of Blais and Blair,but denied the commission of any unfair laborpractices.Pursuant to noticea hearingwas held at Albany, New York, on February 25and 26, 1946, before the undersigned Trial Examiner,duly designated by theChief Trial Examiner.At the opening of the hearing the A.F. L. made answerorally to the complaint on the record.In substance,the answer admitted theexecution of both contracts as alleged in the complaint and the discharges ofBlais and Blair, but denied all other allegations of the complaint pertainingto the alleged unfair labor practices.At the hearing the Board, the respondent,and the A. F. L. were represented by counsel, and the C. I. 0. by a lay'repre-sentative.All parties participated in the hearing and were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses,and to introduceevidence bearing upon the issues.At the conclusion of the Board's case andagain at the close of the hearing, the respondent and the A. F. L. moved sepa-rately to dismiss the complaint.Ruling was reserved.The motions to dismissare now denied.At the conclusion of the evidence the Board's counsel movedto conform the pleadings to the proof as to formal matters such as names anddates.There was no objection and the motion was granted.The parties,exceptthe C.I.0., argued orally on the record before the undersigned at the close ofthe hearing.All the parties were afforded an opportunity to file briefs withthe undersigned.A brief has been filed by the respondent and the A. F. L. hasfiled a letter in which its position on the facts and law is briefly stated.Upon the entire record and from his observation of the witnesses, the under-signed makes the following:FINDINGS of FACT'1.THE BUSINESS OF THE RESPONDENTColonie Fibre Company, Inc., is a New York corporation having its principaloffice and place of business in the City of Green Island, New York. It is en-gaged in the processing, sale and distribution of rags and related products.Annually, rags and other materials totalling in excess of 5,000,000 pounds inweight are transported or delivered to the respondent'sGreen Island plant, ofwhich approximately 90 percent comes to the plant from points outside theState of New York. Annually, the respondent processes at its Green Islandplant products totalling in excess of 5,000,000 pounds in weight, of which ap-proximately 90 percent is shipped to points outside the State of New York.SUnless otherwise indicated,the findings of fact are based upon admitted facts or un-contradicted evidence which the undersigned credits. 596DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe respondent concedes that it is engaged in commerce within the meaningof the Act.II.THE ORGANIZATIONS INVOLVEDTextileWorkers Union of America, CIO ; United Textile Workers of America,AFL ; and Local 446, United Textile Workers of America, AFL,are labor organ-izationsadmitting to membership employees of the respondent.III.THE UNFAIR LABOR PRACTICESA. Chronology of events1.IntroductionThere is no substantial dispute as to the material facts in this case.The soleissue involved is the legality of the respondent's action, following the A. F. L.'svictory over the C. I-0. in a Board election, in discharging at the insistence ofthe A. F. L. Omer Blais and Charles Blair, Sr., employees who, prior to theelection, had engaged in activities on behalf of the C. I. O. and had been expelledfrom the A. F. L. after the election, for dual unionism and non-payment of dues.The A. F. L.'s demands for the discharges were based upon a retroactive main-tenance of membership clause in a contract executed after the election.2.The contracts between the A. F. L. and the respondentIn 1944, the respondent entered into it contract with the A. F. L. for a termending on March 14, 1945.The contract contained the following clause:"1.UNION SECURITY CLAUSE"All employees who, fifteen (15) days after August 28, 1944, are membersof the Union in good standing in accordance with the constitution and by-laws of the Union, and all employees who thereafter become members, shallas a condition of employment, remain members of the Union in good stand-ing for the duration of this contract."The Union shall promptly furnish the National War Labor Board andthe Company a notarized list of its members in good standing as of thefifteenth day after August 28, 1944. If any employee named on that listasserts that he withdrew from membership in the Union prior to that day,and any dispute arises or if any dispute arises as to whether an employeeis or is not a member of the Union in good standing, the question as towithdrawal or good standing, as the case may be, shall be adjudicated byan arbiter appointed by the National War Labor Board, whose decisionshall be final and binding oil the Union, the Employee,, and the Company."The Union agrees that neither it nor any of its officers or members willintimidate or coerce employees into membership in the Union. If any dis-pute arises (as to whether there has been any violation of this pledge orwhether any employee affected by this clause has been deprived of goodstanding in any way contrary to the constitution and by-laws of the Union),the dispute shall be regarded as a grievance and submitted to the grievancemachinery, and, if necessary, to the final determination of an arbiter ap-pointed by the National War Labor Board in the event that the collectivebargaining agreement does not provide for arbitration."By letter dated January 8, 1945, in accordance with the provisions of a rene%valclause in said contract, the A. F. L. notilied the respondent that it desired tonegotiate it uew agreement.A contract dated 1\Iarch 14, 1945, was entered into COLONIE FIBRECOMPANY, INC.597by the A.F. L. and the respondent on May 23, 1945.'The contract contained aunion security clause identical with that above set forth.No contract or extension thereof was in effect from March 14 to May 23, 1945.3.The union activities of Blais and Blair and the electionBlais and Blair were first employed by the respondent about April of 1943.During the calendar year 1944, Blais was president of the A. F. L. local.Assuch, he was exempt from paying dues. In the election for 1945 officers, Blaisran for officeas businessagent but was defeated.Blair was also a member ofthe A. F. L. and paid his dues through December of 1944.At some time early in January 1945, and prior to January 12, Blais, at therequest of a committee of employees, approached officials of the C. I. O. withrespect to organizing the respondent's employees.Both Blais and Blair joinedthe C. I. O. and immediately disassociated themselves from the A. F. L. by nolonger attending meetings or paying dues.Blais and another employee, JosephGiroux, assumedleadership ofthe C.I.O. organizational drive.By letter dated January 12, 1945, the C. I. O. notified the respondent that itrepresented a majority of employees and requested a conference for the purposeof negotiating a contract.The respondent refused to recognize the C. I. O. asthe collective bargaining agent of its employees until certified by the Board.Upon a petition for certification filed by the C. I. 0., the Board helda repre-sentation hearing on March 8, 1945, and Blais testified as a C. I. O. witness atthe hearing.The Board rendered its Decision and Directionof Election onApril 18, 7945.From shortly after April 18, 1945, until the election on May 11, bothBlais andBlair openlywore C. I. O. buttons while at work. Blais solicited membersfor the C. 1. O. in the plant and Blair acted as a watcher for the C. I. O. atthe election.The C. I. O. lost the election to the A. F. L. and it doesnot appearthat thereafter eitherBlaisorBlair were to any appreciable extent activeon behalf of the C. 1. O.4.The expulsions of Blais and Blair from the A. F. L., and the demands uponthe respondent for their dischargeAbout 1 week after the election on May 11, Corbett, Joseph Bouleris, committee-man of the A. F. L., and Joseph Delisle, recording secretary and shop chairmanof the A. F. L., complained to Norman Bagley, respondent's superintendent,that Blais and Blair had been and were engaging in C. I. O. activities. Bagleytold them that he would "correct" the situation.On May 23, during the conference between the A. F. L. and the respondentwhen the 1945 contract was executed, the A. F. L. demanded that Blais, BlairThe negotiations for a contract were carried on between the A. F. L. and three othercompanies.The respondent apparently did not enter the negotiations due to the fact thatthe C.I.O. had requested recognition as bargaining agent of the respondent's employees.Joseph H.Levy,respondent's assistant treasurer,testified that the respondent signed onMay 23an identical contract in form as had been agreed upon by each of the three othercompanies and the A. F.L. ; and that there were no negotiations between the respondentand the A. F. L. priortoMay 23.The testimony of James P. Corbett,an organizer andbusiness agent for the A.F. L., indicates negotiations for the contract between the A. F. L.and the respondent prior to May 23. Corbett's testimony,however, in this respect and inother matters was vague and indefinite as to dates, occurrences and the sequence of events.Accordingly,the undersigned credits Levy's testimony in this connection. 598DECISIONSOF NATIONALLABOR RELATIONS BOARDand Giroux be discharged.Levy referred the A. F. L. officials to respondent'sattorney, Nathan M. Medwin, with respect to their demand.'Some few days after May 23, Corbett called at Medwin's office and demandedthat Blais and Blair be discharged by the respondent for the reason thattheywere not members in good standing of the A. F. L.Medwin refused, claimingthat the respondent did not have evidence of the A. F. L.'s contention. Shortlythereafter, during the last week of May, Corbett, Pincus, an international repre-sentative of the A. F. L., and Conciliator Rooney met with Medwin at the latter'soffice.'Medwin again requested evidence of the charges made by the A. F. L.By letter dated June 5, the A. F. L. notified Blais as follows:'"This is to inform you that on Sunday, June 10th at 11: 00 A. M. atLabor Temple, 105 Remsen St., Cohoes, there will be a Special Meeting ofthe Executive Board of Local #446 United Textile Workers of America,A. F. of L. at which your presence is necessary to answer charges of conductunbecoming a Union Member to the extent of failure to maintain duespayments for an extended period of time and activity in behalfof a dualUnion with the avowed purpose of undermining the U. T. W. A.-A. F. of L.in the Colonie Fibre Co., where you are presentlyemployed."According to the procedure outlined by the International Union in suchinstances, you will be confronted at the above-mentioned Executive BoardMeeting with these same charges herein contained in greaterdetail and inwriting.Also, this entire procedure is to allow you full and due processin presenting before the Executive Board on the above-mentioned date anydata or arguments, verbal and written, in your behalf and if you so choose,the right to have present any witnesses or intervenors in your behalf."Should you fail to attend this Meeting, the business at hand will proceednevertheless, and in any event, if found guilty finally, you may suffer theloss of your employment at the Colonie Fibre Company in accordance withthe present Union Agreement in force."Blais, by letter dated June 6, sent the following answer to the A. F. L.'s letterand also forwardeda copyto the respondent :"I am in receipt of your letter of June 5th and am considerably surprisedthat you should even write to me. You are well aware that I am not andhave not been for some time, a member of your union."In view of this and the fact that I am not under your jurisdiction, thecontents of the letter are laughable. I can only view the fact that you sentme such a letter, with suspicion and take it for granted that you have anulterior motive in sending such a preposterous letter."Kindly remember in the future, thatI am nota member of your unionand refrain from pestering me. I am sending a copy of this to the Company."On June 6 a work stoppage occurred at the respondent's plant, purportedlyfor the reason that the employees involved refused to work with Blais and Blair'*Levy testified as to the demands made on May 23 and the undersigned credits his testi-mony in this connection.Corbett, who was present at the conference, testified that Blaisand Blair were not mentioned at the time.However, his testimony indicates that theA. F. L. had made demands for the discharge of Blais and Blair prior to May 23. In thisconnection he may have been referring to the complaint made to Bagley found above.Histestimony, however, is too vague and indefinite for the undersigned to make any specificfindings in this respect.See footnote 3,supra.J It is not clear from the evidence whether Rooney represented the State or Federal Con-ciliation Service.He was not called as a witness, nor was Pincus.6 Corbett testified that Pincus told him that he (Pincus) had sent a letter to Blair. Blairdenied that he had received a letter from the A. F. L. notifying him of charges, and theundersigned credits his denial.PThere is no evidence in the case that the work stoppage was authorized by the A. F. L. COLONIE FIBRECOMPANY, INC.599The respondent requested Corbett and Medwin to come to the plant.Duringthe ensuing conversation,Corbett advised the respondent that the employeesrefused to return to work unless Blais and Blair were discharged and he renewedthe demand that they be discharged pursuant to the union security clause of the1945 contract.At the timeCorbettfurther advised the respondent that Blaisand Blair were no longer members in good standing of the A.F. L. because ofdual unionism,referring specifically to their activities on behalf of the C. I. 0.,and non-payment of dueseMedwin requested arbitration of the dispute inaccordance with the termsof thecontract.The A.F. L. refused arbitration andMedwin finally promised,in substance,that Blais and Blair would be dischargedif the A. F. L. submitted evidencethat theyhad been members of the A. F. L.when the 1945contractwas executed but were no longer members in goodstanding.Medwin further requested evidence in writing that Blais and Blair,after due notice, had a hearing in accordance with the A. F. L.'s by-laws andconstitution,and notification to the respondent in writing of the action taken eThe employees then returned to work after a work stoppage of about 2 hours induration.It appears that Blaiswasexpelledfrom the A. F. L. at aspecialmeetingheld on June 10 but the record is silent as to the date of expulsion of Blair.Neither Blais nor Blair was requested to pay his 1945 dues prior to his expulsionfrom the A.F.L., nor did they offer to pay their dues,although dues werecollectedfrom other employeesin their presence.105.The dischargesof Blais and BlairOn June 11, 11,45, the A. F. L. sent the respondent the following letter :"On Sunday, June 10, 1945, after all due process afforded Omer Blais,Local #446 U. T. W. A.-A. F. of L. decided that the said Omer Blais was nolonger a member in good standing of the Organization and therefore should'Both Medwin and Corbett testified substantially to the above conversation.Corbetttestified that he advised the respondent as to the reasons why Blais and Blair were not ingood standing in the A. F. L., and the undersigned credits his testimony in this connec-tion..Medwin by his testimony, in effect, admitted that the respondent was so advised atthat time.°Medwin testified that lie requested arbitration and that he specified the type of evidencerequired by the respondent before discharging Blais and Blair.Levy corroborated Medwin's testimony as to the conversation and the undersigned credits their testimony in thinrespect.Corbett, in effect, denied that Medwin requested the above procedure beforepromising the discharge of Blais and Blair.However, Corbett testified that Medwin hadrequested such proof at prior conferences when the A. F. L. had demanded theirdischarges.1OBoth Blais and Blair testified that they were not at any time requested to pay theirdues, and the undersigned credits their testimony in this respect.Joseph Bouleris, theA. F. L. dues collector, testified that he requested both Blais and Blair to pay their duesin January 1945, and again some few days after the election on May 11, but that theyrefused to pay on each occasion.Bouleris also testified that some few days after theelection he collected $5 for back dues from Giroux.Later in the hearing when it wascalled to his attention that the A. F. L. records showed that Giroux had paid $5 in Augustand not in May, Bouleris testified that Giroux had merely agreed to pay his back dueswhen approached after the election.However, it is to be noted, as found above, that theA.F.L. requested the respondent to discharge Giroux on May 23. The demand forGiroux's discharge was subsequently withdrawn but the record is silent as to the date ofwithdrawal.Further, the evidence discloses that it was the custom of the A. F. L. duescollector to complain to Bagley with respect to members delinquent in their dues and he(Bagley)would speak to the employees concerned, as was done after the election onMay 11. Bagley was not called as a witness and there is no claim in the case that he atany time was requested to or did ask either Blais or Blair to pay up his back dues.Forthese reasons the undersigned does not credit Bouleris' testimony as to his demands onBrats and Blair to pay their hack dues and their refusal. 600DECISIONS OF NATIONAL LABOR RELATIONS BOARDbe removed from the employ of the Colonie Fibre Company, Inc. in accordancewith the present Union Agreement and its provisions regarding those em-ployees of the Company who were members in good standing of the Unionfifteen days after August 28, 1944."The Executive Board and the Membership of Local #446 have thereforeauthorized this written request for the termination of the Company's employ-ment of OmerBlaisand upon presentation of this request also expect, dueto all evidence and circumstances taken into consideration. final and conclu-sive compliance by the Employer."On June 12 when Blais reported for work lie was called to the office. Levyshowed Blais the above letter and told him that he was discharged until suchtime as lie became a member in good standing of the A. F. L. Blais asked foran opportunity to explain his side of the case but was refused.The A. F. L. sent the following letter, dated June 18, 1945, to the respondent:"This is to inform you that Mr. Charles Blair, Sr., by action of Local #446United Textile Workers of America, A. F. of L., has been found to be nolonger a member in good standing of the Organization by his self-evidentviolation of the Local Union Rules and By-Laws, and that section pertainingto Dues Payments."Accordingly, I have been authorized by Local #446 to request that Mr.Charles Blair, Sr.'s employment in your Firm be terminated in line withthe Maintenance of :Membership Clause in the present 1-nion Agreement."Blair was discharged on June 20 by Levy, who first showed him a copy of theabove letter.13.Concluding findingsIn this caseBlais and Blair sought to change their collective bargaining agencyshortly before the expiration of the 1944 contract.The A. F. L. demanded theirdischarges when the 194:1 contract was executed on Play 23, and on twosubsequentoccasions prior to June 6. It is the testimony that on those occasions prior toJune 6 and also on June 6 the A. F. L. demanded the discharges for the reasonthat Blais and Blair were no longer members in good standing of the Union.Concerning the demands made prior to June ti, no questions were propounded bycounsel to elicit testimony as to whether or not the A. F. L. advised the respondentat those times why Blais and Blair were not m embers in good standing of theUnion.However, Corbett, when questioned if he advised the respondent duringthe conversation on June 6 of the reasonswhy Blais and Blairwere not membersin good standing,testified that he notified the respondent that dualunionism andnon-payment of dues were the grounds upon which the charges were based andthat he specifically referred to the C. 1. O. activities of Blais and Blair. That theA. F. L. consistently urged dualunionismas a ground for discharge is evidencedby its complaint concerning the C. I. O. activities of Blais and Blair, made toBagley, respondent's plant superintendent, shortly after the election on May 11.Accordingly, the undersigned is convinced and findsthat Illl' respondent hadknowledge on May 23 and on all subsequent occasions when the A. F. L. demandedthe discharges of Blabs and Blair that the A. F. L.'s demands were predicated upondual unionism, in addition to non-payment of dues.In view of the above finding of the responnlont's knowledge of the basis forthe A. F. L.'s demands, to wit, the activities of Blais and Blair on behalf of arival union during an appropriate period when a question concerning representa-tion existed, the undersigned is convinced and finds that the discharges are notprotected by the proviso of Section 8 (3) of the Act." It is therefore found that^'Wallace Corporation v. N, L. R. B.,323 U. S.248. affirming141 F. (2d) 87 (C. C. A4), enforcing50N. L.R. B. 138 ;platter ofRutland CourtOu'nera,lrut,44 N. 1.. it. 11 COLONIEFIBREdbMPANY, INC.601by itsdischarge of Onier Blass on June 12.1945,and of Charles Blair,Sr., onJune 20, 1945,and its failure thereafter to reinstate there, the respondent dis-criminated in regard to their hire and tenure of employment,thereby discouragingmembership in the C.I.0., and interfering with,restraining, and coercing itsemployees in the exercise of the rights guaranteed in Section 7 of the Act.The undersigned finds it unnecessary to pass upon the Board's contentionsthat the maintenance of membership clausein the 1945contract was invalidbecause of itsretroactivity,and that the discharges of Blais and Blair werediscriminatory because neitherthe respondentnor the A.F. L. afforded themopportunity to establish themselvesas membersin good standing of the Union.IV. THE EFFECT OF TILE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III, above, occurring inconnection with the operations of the respondent described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening and ob-structing commerce and the free slow thereof.V. '1'iii: REMEDYSince it has been found that the respondent has engaged in unfair labor prac-tices, it will be reeonunended that it cease and desist therefrom, and take cer-tain action necessary to effectuate the policies of the Act.Accordingly, it will be recommended that the respondent cease and desistfrom discouraging membership by discriminating for engaging in activitiesdirected to the designation of a new representative to succeed an existing rep-resentative at the end of the latter's contract terns.Since it does not appearthat the respondent has a policy of interfering with its employees in the exer-cise of their rights under Section 7 of the Act, a broad cease and desist orderwill not be recommended.However, implicit in the threat of discriminationIfsabove mentioned,is the threat of other acts interfering with the employees'activities in seeking new representation.Accordingly, the undersigned willrecommend a limited cease and desist order to effectuate the policies of the Actin this respect.It has been found that on June 12, 1945, the respondent discriminatorilydischarged Omer Blais. It will be recommended that the respondent offerOther Blass immediate and full reinstatement to his former or substantiallyequivalent position " without prejudice to his seniority and other rights andprivileges.Itwill be further recommended that the respondent make OmerBlais whole for any loss of pay he may have suffered by reason of the dis-crimination against him, by payment to him of a slim of money equal to thatwhich he normally would have earned as wages from June 12, 1045, the (lateof his discriminatory discharge, to February 25, 1946," less his net earnings'duringsaid period.587 ; 46 N. L. R. B. 1040;Matter of Portland Lumbers Mills,64 N. L. R. B. 159: 17L. it. R. 260.'-By "substantially equivalent position" is meant that the respondent must offer toOmer Bin is his former position if available, or a substantially equivalent position if hisformer position is not available at the time of the offer of reinstatement." Blais testified at thehearingon February 25 that he (lid not desire reinstatement.l;By "net earnings" is meant earnings less expenses, such as for transportation, rooms,and board, incurred by an employee in connection with obtaining work and workin,t else-where than for the respondent, which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere.SeeMatterof CrossettLurcaberClovipuay/, R N. L. It. B. 440.Monies received for work performed uponFederal, State, county,municipal,or other work-relief projects shall be considered asearnings.SeeRepublic Steel Corporationv.N. L. R. R.,311 1". S. 7. 602DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt has alsobeen found that on June 20, 1945, the respondent discriminatorilydischarged CharlesBlair,Sr.Itwill be recommended that the respondentoffer Charles Blair, Sr., immediate and fall reinstatement to his former or sub-stantially equivalent position" without prejudice to his seniority and otherrights and privileges, and that the respondent make Charles Blair, Sr., wholefor any loss of pay he may have suffered by reason of the discrimination againsthim, by payment to him of a sutra of money equal to that which he normallywould haveearned as wagesfrom June 20, 1945, the date of his discriminatorydischarge, to the date of the offer of reinstatement, less his net earnings" dur-ing said period.Upon the basis of the foregoing findings of fact and upon the entire recordin the case, the undersignedmakesthe following:CONCLUSIONS OF LAW1. Textile Workers Union of America, CIO ; United Textile Workers of AmericaAFL: and Local 446, United Textile Workers of America, AFL, are labororganiza-tions within the meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employment of OmerBlais and Charles Blair, Sr., thereby discouraging membership in Textile WorkersUnion of America, CIO, the respondent has engaged in and is engaging in unfairlabor practices within themeaning ofSection 8 (3) of the Act.3.By said acts the respondent has interfered with, restrained, and coercedits employees in the exercise of the rights guaranteed in Section 7 of the Act,and has engaged in and is engaging in unfair labor practices within the meaningof Section 8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law,the under-signed recommends that the respondent, Colonic Fibre Company, Inc., of GreenIsland, New York, its officers, agents, and assigns shall :1.Cease and desist from :(a)Discouraging membership in Textile Workers Union of America, CIO, orany other labor organization, by discharging or refusing to reinstate any of itsemployees,or in any other manner discriminating in regard to their hire andtenure of employment or any term or condition of employment for engaging inactivities directed to the designation of a new bargaining representative to suc-ceed an existing bargaining representative at the end of the latter's contract term.(b)Any other acts in any manner interfering with the efforts of its employeesto designate a new bargaining representative to succeed an existing bargainingrepresentative upon the termination of the latter's contract.2.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act :(a)Offer to Omer Blais and Charles Blair, Sr., immediate and full reinstate-ment to their former or substantially equivalent positions" without prejudiceto their seniority and other rights and privileges;(h)Make whole Omer Blais and Charles Blair, Sr., for any loss of pay theymay have suffered by reason of the respondent's discriminationagainst them,'" See footnote12,supra.See footnote 14,supra.°See footnote 12,supra. COLONIE FIBRECOMPANY, INC.603by payment to them of a sum of money equal to that which they would normallyhave earned as wages from the dates of respondent's discrimination againstthem to February 25, 1946, in the case of Omer Blais, and in the case of CharlesBlair, Sr., to the date of the respondent's offer of reinstatement, less their netearnings' during such periods;(c)Post immediately at its plant at Green Island, New York, copies of thenotice attached to the Intermediate Report, herein marked "Appendix A." Copiesof said notice, to be furnished by the Regional Director for the Second Region,after being duly signed by the respondent's representative, shall be posted bythe respondent immediately upon receipt thereof and maintained by it for sixty(60) consecutive days thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall betaken by the respondent to insure that said notices are not altered, defaced, orcovered by any other material;(d) File with the Regional Director for the Second Region, on or before ten(10) days from the date of the receipt of this Intermediate Report, a reportin writing setting forth in detail the manner and form in which the respondenthas complied with the foregoing recommendations.It is further recommended that unless the respondent notifies said RegionalDirector in writing within ten (10) days from the receipt of this IntermediateReport that it will comply with the foregoing recommendations, the NationalLabor Relations Board issue an order requiring the respondent to take the actionaforesaid.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 3, as amended effective November 27,1945, any party or counsel for the Board may within fifteen (15) days from thedate of the entry of the order transferring the case to the Board, pursuant toSection 32 of Article II of said Rules and Regulations, file with the Board,Rochambeau Building, Washington 25, D. C., an original and four copies of astatement in writing setting forth such exceptions to the Intermediate Report orto any other part of the record or proceedings (including rulings upon all mo-tons or objections) as he relies upon, together with the original and four copiesof a brief in support thereof. Immediately upon the filing of such statement ofexceptions and/or brief, the party or counsel for the Board filing the same shall'erve a copy thereof upon each of the parties and, shall file a copy with the Re-gional Director.As further provided in said Section 33, should any party desirepermission to argue orally before the Board, request therefor must be made inwriting to the Board within ten (10) days from the date of the order transfer-ring the case to the Board.JOHNH.EADIE,Trial Examiner,Dated March 25, 1946."APPENDIX A"NOTICE TOALL EMPLOYEESPursuant to recommendations of a Trial Examiner of the National Labor Re-lations Board,and in order to effectuate the policies of the National Labor Rela-tions Act,we hereby notify our employees that :WE WILL NOTdiscourage membership in TEXTILE WORKERS UNIONOF AMERICA,CIO, or any other labor organization,by discharging or re-18 See footnote 14,supra. 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDfusing to reinstate any of our employees, or in any other manner discrim-inate in regard to their hire and tenure of employment or any term or con-dition of employment for engaging in activities directed to the designationof a new bargaining representative to succeed an existing bargaining repre-sentative at the end of the latter's contract term.WE WILL NOT engage in any other acts in any manner interfering withthe efforts of our employees to designate a new bargaining representativeto succeed an existing bargaining representativeuponthe termination ofthe latter's contract.WE WILL OFFER to the employees named below immediate and fullreinstatement to their former or substantially equivalent positions withoutprejudice to any seniority or other rights and privileges previously enjoyed,and make them whole for any loss of pay suffered as a result of thediscrimination.Omer BlaisCharlesBlair, Sr.COLONIE FIBRE COMPANY, INC.EmployerBy-------------------------------(Representative)(Title)Dated --------------------NOTE : Any of the above-named employees presently serving in the Armed Forcesof the United States will be offered full reinstatement upon application in ac-cordance with the Selective Service Act after discharge from the Armed Forces.This notice must remain posted for 60 days from the date hereof, and mustnot be altered, defaced, or covered by any other material.